In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Jackson, J.), dated March 27, 2002, which, upon granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Crisantos Jaimes did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to come forward with sufficient admissible evidence to rebut the defendants’ showing that the plaintiff Crisantos Jaimes did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439 [2001]). Thus, the defendant’s motion for summary judgment dismissing the complaint was properly granted (see Licari v Elliott, 57 *495NY2d 230 [1982]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.